                        UNITED   STATES DISTRICT COURT
                          DISTRICT OP MASSACHUSETTS




UNITED STATES OF AMERICA,



     V.                                             Criminal Action
                                                    No,   18-10122-PBS
MARVIN ODIEL GOMEZ-RAMIREZ,

             Defendant.




                            MEMORANDUM AND     ORDER


                                 March 19,   2019

Saris,    C.J.

                                  INTRODUCTION


     Defendant Marvin Odiel Gomez-Ramirez moves               to dismiss     the


indictment charging him with illegal reentry in violation of

8 U.S.C. § 1326. Relying on Pereira v. Sessions, 138 S. Ct. 2105

(2018), he argues that his prior removal order was entered

without jurisdiction because his Notice to Appear               (^'NTA") ,   the

document served on an alien and filed with the immigration court

that initiates removal proceedings, did not include the date and

time of his removal hearing. After a hearing, the Court holds

that Gomez-Ramirez fails to satisfy the three requirements of

8 U.S.C.    § 1326(d)   in his collateral attack on his prior removal
order. Accordingly,    the Court DENIES Gomez-Ramirez's motion to

dismiss the indictment      (Docket No.    38).

                            FACTUAL BACKGROUND


       Gomez-Ramirez is a   citizen of Guatemala.         In 2001,   at the

age of twelve, he came to the United States without documents to

live with his sister in Miami,      Florida. He subsequently moved to

Massachusetts. On March 17, 2011,         he was arrested in connection

with a burglary in Lynn, Massachusetts. Two months later, he

pled guilty and was sentenced to six months of imprisonment.

U.S.    Immigration and Customs Enforcement         (^^ICE")   removed Gomez-

Ramirez from the country on November 10.^ In June 2013, U.S.

Customs and Border Protection      ("CEP")    encountered Gomez-Ramirez

attempting to reenter the United States in Texas. CEP reinstated

his 2011 removal order and removed him again.

       Gomez-Ramirez then returned to the United States for             a


third time.    ICE detained him in Lynn, Massachusetts on November

25,    2015. He was handed an NTA on the same date.            The NTA stated




^       Before Gomez-Ramirez was removed,         an immigration judge
offered him voluntary departure. Gomez-Ramirez claims that the
government kept him in custody without allowing him to leave the
country during the thirty-day window authorized by the
immigration judge. He also points out that the NTA from his 2011
removal proceedings did not include the date and time of his
hearing. Because the indictment charges him with illegal reentry
based on his 2015 removal order,      Gomez-Ramirez conceded at the
hearing that any defects in his 2011 removal proceedings, as
well as the 2013 reinstatement of the 2011 removal order,               are
irrelevant to his motion to dismiss.
that he was ordered to appear before an immigration judge in

Boston ^'on     [date]   To be set at   [time]   To be set." Dkt.   No.   38-7

at   1.   Gomez-Ramirez and an ICE officer attested on the second


page of the NTA that Gomez-Ramirez was personally served with

the NTA and given a list of attorneys providing free legal

services. After a hearing that he attended, Gomez-Ramirez was

ordered removed on December 17, 2015, and he waived his right to

an appeal. On the same day,         he was indicted for illegal reentry

in violation of 8 U.S.C.         § 1326. He entered a guilty plea in

February 2016 and was sentenced to time served and three years

of supervised release. On June 3, 2016, Gomez-Ramirez was

removed to Guatemala.


          Gomez-Ramirez returned a fourth time. The government

encountered him back in Lynn, Massachusetts on July 1, 2017. On

April 26, 2018, he was indicted again for illegal reentry in

violation of 8      U.S.C.   §   1326 based on his 2015 removal order.

                                    DISCUSSION


          Gomez-Ramirez moves to dismiss the indictment on the basis

that his 2015 removal order was entered without jurisdiction

because the NTA filed with the immigration court in his case did

not include the date and time of his removal hearing.               He relies

on the Supreme Court's recent decision in Pereira v. Sessions,

which held that an NTA without the date and time of the removal

hearing was not a valid NTA under 8 U.S.C. § 1229(a) and did not
trigger the stop-time rule for cancellation of removal.^ 138 S.

Ct. at 2110. Agency regulations require the filing of an NTA

with the immigration court to trigger the court's jurisdiction

for removal proceedings,         8 C.F.R.       § 1003.14(a), but the

regulatory definition of an NTA does not require that i t include

the date and time of the hearing,               see id.   §§ 1003.15,   1003.18.

Because Gomez-Ramirez's NTA did not               include the date and time of


his hearing, he contends it was invalid under Pereira and did

not vest the immigration court with jurisdiction to order his

removal.      He alleges his prior removal order is therefore void

and cannot support an illegal reentry charge.

I.     Standard of Review


        Under Federal Rule of Criminal Procedure 12(b)(1),                  a

defendant "may raise by pretrial motion any defense .                   .   . that

the   court    can determine without       a    trial   on the merits."     Pure


questions of law are properly considered on a pretrial motion to

dismiss.      United States v.    Pope,    613 F.3d 1255,      1260   (10th Cir.

2010); United States v. O'Brien,               994 F. Supp.   2d 167, 174 n.2

(D.   Mass.    2014).   Because courts must treat the indictment's

allegations as true in evaluating a motion to dismiss,

defendants cannot raise claims relating to the sufficiency of



2    The stop-time rule helps determine whether an alien has
been continuously present in the United States long enough to be
eligible for cancellation of removal. See 8 U.S.C.
§    1229b(d)(l);   Pereira,   138 S.     Ct.    at 2110.
the evidence underlying the indictment in a motion to dismiss.

United States v.       Guerrier,     669 F.3d 1,      3-4    {1st Cir.       2011).

However,    ^^a district court may consider a pretrial motion to

dismiss an indictment where the government does not dispute the

ability of the court to reach the motion and proffers,

stipulates, or otherwise does not dispute the pertinent facts."

United States v.       Musso,    914 F.3d 26,       29-30    (1st Cir.       2019)

(quoting United States v. Weaver,                659 F.3d 353,    355 n.*       (4th

Cir.   2011)).

II.    Illegal Reentry

       8 U.S.C. § 1326(a)        ''forbids an alien who once was deported

to return to the United States without special permission."

Almendarez-Torres v.       United States,          523 U.S.    224,    226    (1998).   To

convict a defendant of illegal reentry,                "the government must

prove that the defendant:            (1)   is an alien,      (2) was previously

deported,    and (3)    thereafter entered, or attempted to enter, the

United States without permission."                 United States v. Contreras

Palacios,    492 F.3d 39,       42   (1st Cir.     2007).

       A defendant charged with illegal reentry has a due process

right to challenge the validity of the underlying removal order.

See United States v.       Mendoza-Lopez,          481 U.S.    828,    837-39    (1987).

Congress codified this right in 8 U.S.C. § 1326(d). United

States V.    DeLeon,    444 F.3d 41,        44   (1st Cir.    2006).    Under

§ 1326(d), a defendant may challenge the validity of a prior
removal order if he shows that       (1) he has ^^exhausted any

administrative remedies that may have been available to seek

relief against the order;     (2)   the deportation proceedings at

which the order was issued improperly deprived the alien of the

opportunity for judicial review;       and   (3)    the entry of the order

was fundamentally unfair." 8 U.S.C. § 1326(d); United States v.

Soto-Mateo,   799 F.3d 117,   120   (1st Cir.      2015).   The defendant

bears the burden on a collateral attack of a prior removal order

and must satisfy all three elements to prevail. Soto-Mateo, 799

F.3d at 120-21. To satisfy the third prong of fundamental

unfairness,   the defendant must make ^'a showing of procedural

error and prejudice." United States v. Luna,            436 F.3d 312, 319

(1st Cir. 2006). A procedural error prejudiced the defendant if

there is ''a reasonable likelihood that the result would have


been different if the error in the deportation proceeding had

not occurred." Soto-Mateo,     799 F.3d at 124        (quoting Luna,   436

F.3d at 321) .

Ill.   Analysis

       The jurisdictional question at the heart of Gomez-Ramirez's

motion to dismiss is complex. On judicial review from the Board

of Immigration Appeals, two circuit courts have issued published

decisions rejecting the argument that the absence of the date

and time of the hearing on an NTA deprives the immigration court

of jurisdiction. See Karingithi v. Whitaker, 913 F.3d 1158,
1158-59    (9th Cir. 2019)     (holding that the regulations, not 8

U.S.C. § 1229(a), define when jurisdiction vests in the

immigration court); Hernandez-Perez v. Whitaker,            911 F.3d 305,

314-15    (6th Cir. 2018)     (holding that jurisdiction vests with the

immigration court where "the mandatory information about the

time of the hearing is provided in a Notice of Hearing issued

after the NTA"      (citation omitted)).    No circuit has addressed

this issue in the context of a collateral attack on a prior

removal order by a defendant charged with illegal reentry.                  In

illegal reentry cases, district courts have split on this issue.

Compare United States v. Armijo-Banda,          352 F. Supp.     3d 703,       712

(W.D. Tex.    2018)   (holding that an NTA without a date and time

cannot vest an immigration court with jurisdiction), United

States V.    Leon-Gonzalez,     351 F. Supp.   3d 1026,   1030   (W.D. Tex.

2018)    (same).   United States v.    Zapata-Cortinas,    351 F.      Supp.     3d

1006, 1017    (W.D. Tex. 2018)      (same). United States v. Ortiz,            347

F. Supp. 3d 402,      406   (D.N.D. 2018)   (same). United States v.

Tzul, 345 F. Supp. 3d 785, 788-89 (S.D. Tex. 2018)               (same), and

United States v. Niebla-Ayala,         342 F. Supp.    3d 733,   740    (W.D.

Tex. 2018)    (same), with United States v. Arroyo,         —    F. Supp.        3d

--,   2018 WL 6729029,      at *8   (W.D. Tex. 2018)   (holding that an NTA

without the date and time does not affect the immigration

court's jurisdiction). United States v. Romero-Caceres,                 —   F.

Supp. 3d --, 2018 WL 6059381, at *9 (E.D. Va. 2018)               (same), a^
United States v.            Saravia-Chavez,       349 F. Supp.   3d 526,   531-32

(W.D. Va.     2018)     (same). The Court agrees with the reasoning of

Karingithi and Hernandez-Perez that the absence of the date and

time for a hearing on Gomez-Ramirez's NTA did not by itself

deprive the immigration court of jurisdiction, which is governed

by agency regulation,             not statute.

       In both Karingithi and Hernandez-Perez,                   the alien received

a   separate Notice of Hearing with the date and time of the

removal hearing.            See Karingithi,       913 F.3d at 1162; Hernandez-

Perez,   911 F.3d at 314-15;            see also Bermudaz-Cota,        27 I.   & N.

Dec.   441,   447   (B.I.A. 2018)        (^MA]     notice to appear that does not

specify the time and place of an alien's initial removal hearing

vests an Immigration Judge with jurisdiction over the removal

proceedings .       .   .    ,   so long as a notice of hearing specifying

this information is later sent to the alien.").                     There is no

evidence that Gomez-Ramirez received such a                  notice.    However,      the

agency regulations do not tie the immigration court's

jurisdiction to provision of the date and time of the removal

hearing.

       The Court need not decide the difficult question of whether

jurisdiction fails to vest in an immigration court where the

alien never     receives written notice of the date and time of his


removal hearing but he actually appears at the hearing. See

Karingithi,     913 F.3d at 1162          (declining to address this


                                              8
question). Regardless of whether the immigration court had

jurisdiction over Gomez-Ramirez's removal proceedings, he must

make the required showing under 8 U.S.C. § 1326(d) to

collaterally attack his removal order. Niebla-Ayala,                       342 F.

Supp.     3d at 745; see also 8 U.S.C. § 1326(d)              (stating that ""an

alien may not challenge the validity of the deportation

order .     .   .   unless the alien demonstrates" the three required

factors     (emphasis added)). The government need not prove that

the prior removal order was lawful to sustain a § 1326

conviction.         United States v.        Earle,   488 F.3d 537,   547    (1st Cir.

2007) .

        Generally, a defendant who waives his right to appeal his

removal order has not exhausted administrative remedies.                       Soto-


Mateo,     799 F.3d at 120. The First Circuit has assumed without

deciding that there is an exception to the exhaustion

requirement where the waiver was not knowing and intelligent.

Id.   at 120-21. The First Circuit has also held that,                     i f the

government produces a written and signed waiver of appeal

rights, the burden falls on the defendant to show that the

waiver was          invalid.   Id.   at   121.


        Gomez-Ramirez's 2015 removal order indicates that he waived


his right to appeal and thus failed to exhaust his

administrative remedies. Although Gomez-Ramirez did not sign the

removal order, he does not provide any evidence that his waiver
was not knowing and intelligent. At the hearing, his attorneys

argued that he has l i t t l e formal education and cannot understand

English and therefore did not comprehend the proceedings. Even

if true    (and there is no evidence on this point), he was given

access to a list of attorneys along with his NTA. The mere fact

that Gomez-Ramirez did not have an attorney at his removal

hearing,    without more,     does not render his waiver infirm. See

Soto-Mateo,    799 F.3d at 121. Because he waived his right to

appeal, Gomez-Ramirez also cannot show that he was deprived of

the opportunity to seek judicial review. See United States v.

Roque-Espinoza,     338 F.3d 724, 728-29 (7th Cir. 2003).^

      In addition,    Gomez-Ramirez has failed to demonstrate that

the entry of his prior removal order was fundamentally unfair.

He argues that his removal proceedings were fundamentally unfair

because the absence of the date and time of the hearing on his

NTA deprived the immigration court of jurisdiction. Even if the

immigration court did lack jurisdiction, a failure to give the

time and date in the NTA does not by itself render removal

proceedings fundamentally unfair when the alien was actually



3    Although a litigant cannot waive an argument about the
subject matter jurisdiction of an Article III court, Gonzalez v.
Thaler, 565 U.S. 134, 141 (2012), numerous courts have held that
challenges to agency jurisdiction can be waived, see, e.g., PGS
Geophysical AS v. lancu, 891 F.3d 1354, 1362 (Fed. Cir. 2018);
Metro-N.    Commuter R.R.     Co.   v.   U.S.   Dep^t of Labor,   886 F.3d 97,
108   (2d Cir. 2018); 1621 Route 22 W. Operating Co. v. NLRB,              825
F.3d 128,    140   (3d Cir.   2016).

                                          10
present for his hearing.       See United States v.          Lopez-Ortiz,   313

F.3d 225,   230   (5th Cir.   2002)   (noting that "[f]undamental

fairness is a question of procedure" that focuses on whether the

defendant had notice,     a hearing,     and a       fair opportunity to be

heard). Gomez-Ramirez's attorneys stated at the hearing that he

did not receive any notice of his removal hearing and was simply

transported to the immigration court where he was ordered

removed. The inability to adequately prepare a defense due to a

lack of sufficient advance notice may constitute fundamental

unfairness in some circumstances.            Here,    however,    Gomez-Ramirez,

has not met his burden of demonstrating that his defective NTA

interfered with his ability to defend himself against removal,

exhaust administrative remedies, or obtain judicial review. The

record is devoid of the details of the timing or circumstances

of Gomez-Ramirez's removal proceedings.

                                      ORDER


     For the foregoing reasons, Gomez-Ramirez's motion to

dismiss the indictment        (Docket No.     38)    is DENIED.

SO ORDERED




                                       /s/ Patti B.         Saris
                                      HON.    PATTI    B.   SARIS
                                      Chief U.S.       District Judge




                                       11
